DETAILED ACTION
The amendment filed 7/11/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to all claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
	Claim 22 is objected to because in lines 9-10, the tense of “to discharged” should apparently be -to discharge—in order to clearly claim the method step.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 22 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Bangash et al. (US 6,547,003). 
In regard to claim 1, Bangash et al. disclose a well abandonment tool (note: the preamble does not imply any structure to the tool) comprising: an elongate housing (32/44/50 as in fig 1) extending between top and bottom ends locatable within a wellbore (as in fig 1); a wellbore seal (22) located around said housing and operable to engage upon said wellbore and to be expanded into contact so as to seal an annulus between said housing and said wellbore (as in fig 1, col 3, lines 5+); and a pump (44) located within said elongate housing, said pump being operable to discharge a fluid into a region below said wellbore seal (36, col. 3, line 55 – col. 4, line 2).
In regard to claim 22, Bangash et al. disclose a method for abandoning a wellbore (note: preamble does not imply any methods or structure) comprising: locating  a housing (32/44/50 as in fig 1) within a wellbore above a location to be sealed (as in fig 1); engaging a seal element (22) located along said housing into engagement with said wellbore (fig 1); activating a motor (50), a pump (44) within the housing so as to discharged fluid into a region below the seal element (at 36 fig 1, col. 3, line 55 – col. 4 , line 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  McIntyre also discloses a system wherein a pump (28 as in fig 1) pumps fluid below a seal (31) within a wellbore.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D Andrews whose telephone number is (571)272-6558. The examiner can normally be reached M-F, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. ANDREWS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
7/26/2022